05/22/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 19-0629
                          Case No. DA 19-0629


ALFRED DESCHAMPS, BAR II ENTERPRISES, L.L.C.,

                     Plaintiffs and Appellants,

      v.

FARWEST ROCK, LTD, FARWEST ROCK PRODUCTS, FARWEST
PRODUCTS, LLC, LUNDE BASTON, MIKE BASTON, and DOES 1-10

                     Defendants and Appellees.


     ORDER GRANTING APPELLEES’ UNOPPOSED MOTION FOR
         EXTENSION OF TIME TO FILE ANSWER BRIEF


              On Appeal from the Montana Fourth Judicial District Court
                    County of Missoula, Cause No. DV-18-1647
                      Honorable Elizabeth A. Best, Presiding


      Pursuant to Appellees’ Unopposed Motion for Extension of Time to File

Answer Brief, with good cause appearing therefore and no objection by

Appellants,

      IT IS HEREBY ORDERED that Appellees’ Unopposed Motion for

Extension of Time to File Answer Brief is GRANTED, and Appellees shall have

up to and including July 30, 2020 to file their opening brief.

      ELECTRONICALLY SIGNED AND DATED BELOW.


                                                                       Electronically signed by:
                                                                        James Jeremiah Shea
                                                                  Justice, Montana Supreme Court
                                                                             May 22 2020